Citation Nr: 1718300	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from June 17, 1956 to July 1, 1956, and from July 7, 1957 to July 21, 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
The Veteran initially requested a hearing before the Board when he filed his substantive appeal in this matter. However, the Veteran withdrew his request for a hearing in August 2015 correspondence.

Regarding the issue of entitlement to TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. In this case, when the Veteran filed his claim for increase in October 2010, he submitted a letter from his brother who indicated that the Veteran's hearing loss rendered him unemployable. In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A remand is required in this matter. The Veteran seeks a higher rating for his service-connected bilateral hearing loss. His last VA examination for this condition was conducted in July 2015. However, since that time, the Veteran has advised the Board that he believes his hearing loss has progressed. See August 2015 correspondence. On remand, the Veteran should be afforded a new VA examination to assess the current severity of his bilateral hearing loss symptoms. See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

In addition, the record is insufficient to adequately decide the TDIU component of this claim. Therefore, the matter must be remanded to develop that part of the claim as well.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice concerning the requirements to establish TDIU in accordance with the Veterans Claims Assistance Act.

2. Request appropriate information from the Veteran regarding his work history, salary, and educational history, and the effects of his hearing loss disability on his employment and ability to follow a substantially gainful course of employment.

3. After the aforementioned development has been completed, schedule the Veteran for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss. The examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).

The examiner must explain the rationale for all opinions given. If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.
4. Once the development described above has been accomplished, undertake any further development that may be indicated by the record and readjudicate the claims on appeal, with consideration also given as to whether the Veteran warrants a TDIU rating. If any benefit sought remains denied, or less than the full benefit sought is granted, provide the Veteran with an appropriate Supplemental Statement of the Case and the requisite time to respond. Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

